DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 05/02/2022, after the mailing of a Notice of Allowance (NOA) on 04/27/2022. 
In the NOA paper mailed on 04/27/2022, claim 1 was found to be allowable and therefore, the species-election requirement set forth for claims 4, 6 and 9 in the Office action that was mailed on 09/17/2021 was reconsidered in view of the allowability of claim 1 and was withdrawn. 
Claims 1-11 were allowed on 04/27/2022 in view of an Examiner’s amendment, that Examiner’s amendment is restated below. 
In the paper of 05/02/2022, Applicant submitted an IDS for consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 was filed after the mailing date of the Notice of Allowance on 04/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative of record, Attorney Eric Grant Lee on April 13, 2022.

This application has been amended as follows: Claim 8 is rewritten below.

8. (Currently amended) The method of claim [[6]] 7, wherein the barcode is a multiplex sample ID (MID).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Engel et al. (US2007/0082355) teaches primer extension and incorporation of abasic sites.
Kamberov et al. (US2004/0209298) teach a method of amplifying a genome comprising a library generation step followed by a library amplification step, said library generation including addition of EDTA to chelate Mg2+ and terminate polymerase activity.
Wangh et al. (US2012/0088275) teach additive acting as DNA polymerase inhibitor.
Iafrate et al. (US20130303461) teaches ligation of adapter to double stranded DNA and amplification following the ligation.

There was no apparent reason in the prior art to combine these disparate elements in the way they are recited in the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637